Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SLIDE VALVE OF A SINGLE SCREW COMPRESSOR.
Claim Objections
Claim 1 is objected to under 37 CFR 1.75(i) as being in improper form because the claims set forth either a plurality of elements or steps where each element or step of the claim should be separated by a line indentation.  See MPEP § 608.01(i) and § 608.01(m).  Placing a combination of elements in the same line indentation is confusing on if the applicant wants to positively recite all of the elements presented or if the lack of an indentation is intended for the other elements to be considered as an environment that is non-limiting.  Please place separate elements in a separate line indentation (for example, place a colon “:” after “comprising and add in indentations after the commas (claim 1)).  The example is not all inclusive, but it is to point out where there may be confusion on if the elements are positively recited or not.   The Examiner has construed all elements as being positively recited for the means of examination. 
	Claims 2 and 3 preamble should be “A single screw compressor” in order to properly refer to claim 1, which they depend from.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite “the first, i.e. upstream”, which is indefinite, since it is unclear if the applicant intends for “upstream” location to be claimed.  The Examiner recommends changing this to “the first upstream sealing part”, to make the claim clear that the “first” and “upstream” are both describing the “sealing part of the rotor”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZIMMERN (Great Britain Patent Publication GB 1,55,329).
Regarding claim 1, ZIMMERN discloses:  a  single screw compressor  (see Figure 1, Page 1, lines 11-14) comprising a main rotor (1, 2, 3) and at least one gate rotor (4, 5), a casing  (see Figure 1, where the casing includes (8)) for the main rotor having a discharge port (7) at a discharge end of the casing (see Figure 1), and a slide (12) slidable within a bore in the casing adjacent the main rotor (see Figures 1 and 4), the slide having a cut-out (the cut-out is defined by (14) and ends at (22), see Figure 3, Page 3, lines 56-73) between first and second sealing parts of the slide (14, and top of (22)), the slide being slidable between a high volume ratio position where the cut-out is within the casing (see Figure 4) and provides a path to the discharge port (see Figures 1 and 4, Page 3, lines 104-114), and a low volume ratio position where the slide is beyond the discharge end of the casing to provide a fixed discharge path in the bore of the casing (see Figure 1 (dashed area), Page 3, lines 115- Page 4, line 72).
Regarding claim 3, ZIMMERN discloses:  the first, i.e. upstream, sealing part of the rotor, has a surface facing away from the cut-out that is inclined to a plane transverse to the axes of the slide and the main rotor at an angle substantially the same as the main rotor pitch angle (see Figures 1, 3, and 4, Page 5, lines 1-9)).
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAMIKAWA (WIPO Publication WO 2017/203608 A1, a machine translation was provided in the IDS filed on August 17, 2021, which is used in the rejection below).
Regarding claim 1, KAMIKAWA discloses:  a  single screw compressor  (see Figures 2-3) comprising a main rotor (3) and at least one gate rotor (6), a casing  (1) for the main rotor having a discharge port (7) at a discharge end of the casing (see Figure 4), and a slide (8) slidable within a bore (1a) in the casing adjacent the main rotor (see Figure 2), the slide having a cut-out (see Figure 2, which shows a cut-out in (8)) between first and second sealing parts of the slide (see Figure 2, where the cut-out defines the first and second sealing parts of the slide), the slide being slidable between a high volume ratio position where the cut-out is within the casing (see Figure 2) and provides a path to the discharge port (Page 5, lines 188-205), and a low volume ratio position where the slide is beyond the discharge end of the casing to provide a fixed discharge path in the bore of the casing (Page 5, lines 188-205).
Regarding claim 2, KAMIKAWA discloses:  the first, i.e. upstream, sealing part of the rotor, has a surface facing away from the cut-out that is substantially in a plane transverse to the axes of the slide and the main rotor (see Figure 2).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YOUNG (U.S. Patent 7,702,408 B2) discloses a single screw compressor with a slide valve having and angled cut out (see Figure 2).
KAMIKAWA (WIPO Publication WO 2017/145251 A1) discloses a single screw compressor (see Abstract) with a slide valve (10) having a modified cut-out (see Figure 9).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746